Citation Nr: 0117491	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C; and, 
if so, whether service connection is warranted for hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which denied service 
connection for hepatitis C and cirrhosis of the liver.  The 
veteran was notified of this decision in February 2000.  A 
notice of disagreement was received in April 2000, and the 
veteran appealed only the issue of service connection for 
hepatitis C.  However, in June 2000, the RO issued a 
statement of the case which addressed both the issue of 
service connection for hepatitis C and the issue of service 
connection for cirrhosis of the liver.  A substantive appeal 
was received in July 2000, addressing only the issue of 
service connection for hepatitis C.  A supplemental statement 
of the case was promulgated in July 2000 that addressed both 
issues.  

The Board notes that in a June 1971 decision, the RO denied 
service connection for hepatitis.  The veteran was notified 
of this decision in June 1971, and was provided with notice 
of his appellate rights.  He did not appeal, and the decision 
became final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  In 
the February 2000 statement of the case, the RO characterized 
the issue regarding hepatitis C as "entitlement to service 
connection for hepatitis C."  Even if the RO determined that 
new and material evidence was presented to reopen the claim, 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Hence this issue will be 
adjudicated by the Board in this decision.

The issue of entitlement to service connection for hepatitis 
C will be addressed in the remand portion of this decision.

The Board notes that the issue of entitlement to service 
connection for cirrhosis of the liver is not currently in 
appellate status, as the veteran has not perfected an appeal 
on this issue.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).  The Board notes 
that service connection was previously denied for cirrhosis 
of the liver in an unappealed September 1997 decision.  Hence 
the issue is properly characterized is whether new and 
material evidence has been presented sufficient to reopen a 
claim for service connection for cirrhosis of the liver.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Barnett, supra; McGinnis, 
supra.  
In November 2000, the veteran's representative submitted a VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case), which addresses both issues.  The Board construes this 
VA Form 646 as a timely notice of disagreement on the issue 
of whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
cirrhosis of the liver.  This issue will be remanded to the 
RO for further action.


FINDING OF FACT

In an unappealed June 1971 decision, the RO denied service 
connection for hepatitis.  Evidence received since the June 
1971 determination by the RO includes some evidence which is 
not cumulative or redundant of evidence previously 
considered, and some of the additional evidence, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for hepatitis C.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1968 to September 1969.  A review of his service 
medical records shows that he was hospitalized from December 
1968 to January 1969 for infectious hepatitis.  It was noted 
that liver function studies were normal in January 1969, and 
the veteran was discharged to duty.

The first post-service evidence of hepatitis is dated in 
March 1971.  A VA hospital discharge summary shows that the 
veteran was hospitalized for about two weeks in March 1971.  
He was admitted in early March with a one-week history of 
malaise, anorexia, and loss of taste for cigarettes.  On 
admission, his laboratory tests were normal.  Three days 
later, blood tests of liver enzymes showed that his SGOT was 
360 and his SGPT was 550.  The veteran improved during the 
course of his hospitalization, and when his laboratory tests 
were within normal limits he was discharged to the care of 
his private physician.  The discharge diagnosis was 
infectious hepatitis.

In a June 1971 decision, the RO denied service connection for 
hepatitis.  It was concluded that there was no relationship 
between the hepatitis treated postservice and the in-service 
episode of hepatitis.  The veteran was notified of this 
decision in June 1971, and he did not appeal.  Evidence 
submitted since this decision is summarized below.

In June 1997, the veteran submitted a claim for service 
connection for liver disease; he related that he had 
hepatitis in 1968.  He reported treatment for hepatitis 
during service and at a VA Medical Center in 1971.

There are no subsequent medical records dated until the 
1990s.  In August 1997, the RO received medical records from 
a private physician, B. P. Kelly, MD.  By a letter dated in 
February 1997, Dr. Kelly indicated that he was treating the 
veteran for cirrhosis of the liver, and that the veteran had 
two recent episodes of gastrointestinal bleeding which 
required hospitalization.  Private medical records dated from 
1996 to 1997 reflect treatment, including hospitalization, 
for cirrhosis of the liver and esophageal bleeding.  A 
discharge summary shows that the veteran was hospitalized for 
esophageal variceal bleeding in February 1996.  It was noted 
that the veteran was hospitalized previously in December 1995 
for a variceal bleed, and presently had recurrent hematemesis 
after cessation of his medication and resumption of heavy 
alcohol drinking.  The examiner noted that the veteran was a 
heavy drinker for many years and had a history of intravenous 
drug use, which he stopped fifteen or sixteen years ago.  The 
veteran received treatment, including blood transfusion.  The 
discharge diagnoses were esophageal variceal bleeding, 
esophageal varices secondary to alcoholic liver disease, and 
alcohol abuse.  A December 1996 discharge summary shows that 
the veteran was treated for complaints of epigastric pain and 
hematemesis.  The examiner noted that the veteran had a 
history of esophageal and gastric varices and liver disease, 
probably secondary to alcohol.  It was noted that the veteran 
had positive titers for hepatitis B and hepatitis C.  A May 
1997 treatment note indicates that the veteran had a history 
of hepatitis A and hepatitis B in the past.  Laboratory tests 
performed on the same day were positive for the hepatitis B 
core antibody, and for the hepatitis C antibody.

In a September 1997 decision, the RO denied service 
connection for cirrhosis of the liver.  The veteran was 
notified of this decision in September 1997 and he did not 
appeal.

In October 1999, the veteran submitted an application to 
reopen the previously denied claim for hepatitis.  He 
asserted that he incurred hepatitis C during service.  He 
enclosed private medical records from University of Rochester 
Medical Center dated from 1998 to 1999 reflecting treatment 
for chronic hepatitis C and cirrhosis of the liver.  By a 
letter dated in August 1998, a private physician, T. Shaw-
Stiffel, MD, indicated that the veteran reported a history of 
alcohol abuse, with no alcohol for the past three years.  The 
veteran reported that had a history of marijuana, cocaine, 
heroin, and intravenous drug use from his early teens until 
the early 1970s.  It was noted that laboratory tests were 
positive for the hepatitis A antibody, but negative for the 
immunoglobulin M antibody to hepatitis A.  Dr. Shaw-Stiffel 
concluded that the veteran had a history of cirrhosis, 
hepatitis A, hepatitis C, upper gastrointestinal bleeding, 
and heavy alcohol and tobacco use.  A preliminary report of a 
computed tomography scan of the veteran's abdomen indicates 
that the veteran had end-stage liver disease, hepatitis A/C, 
and upper gastrointestinal bleeding.  A hospital discharge 
summary shows that he was hospitalized in May 1999 for 
complaints of abdominal pain.  The examiner noted that the 
veteran had a history of end-stage liver disease secondary to 
alcohol and hepatitis C.  Records show that he underwent a 
liver transplant in May 1999.  By a letter dated in July 
1999, Dr. Shaw-Stiffel indicated that the veteran had 
recurrent hepatitis C post liver transplant. 

In November 1999, the veteran's representative submitted 
additional service medical records reflecting that the 
veteran was treated for infectious hepatitis in service.  An 
August 1969 separation medical examination does not reflect a 
diagnosis of hepatitis, and no disqualifying defects were 
noted.  The veteran's representative also submitted partially 
duplicative private medical records from University of 
Rochester Medical Center dated from 1998 to 1999 reflecting 
treatment for hepatitis C and cirrhosis of the liver.

By a statement received in May 2000, the veteran's 
representative noted that the veteran had infectious 
hepatitis in service.  He noted that what is now called 
hepatitis C was previously called non-A, non-B hepatitis and 
contended that therefore it was shown that the veteran 
incurred hepatitis C in service.  By a statement dated in 
June 2000, the veteran's representative reiterated his 
contentions, and enclosed a photocopy of a medical journal 
article entitled, "Risk Factors for Hepatitis C Virus 
Infection in United States Blood Donors."  He asserted that 
the hepatitis C virus was not discovered until 1989, and that 
therefore the veteran could not have been tested for the 
disease prior to that time.  In a May 2001 written 
presentation, the veteran's representative requested that the 
case be remanded to the RO for a determination of the 
etiology of the veteran's current hepatitis C.  



II.  Analysis


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000). 

In the present case, a claim for service connection for 
hepatitis was denied by the RO in June 1971.  The veteran did 
not appeal this decision, and the decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

When the RO denied the claim for service connection for 
hepatitis in June 1971, it considered the veteran's service 
medical records, which show that he was treated for 
infectious hepatitis, and a 1971 VA hospital discharge 
summary showing that the veteran was treated for infectious 
hepatitis.  The RO concluded that there was no evidence of 
chronic residuals of infectious hepatitis at the time of the 
veteran's separation from service.

Additional evidence submitted since the June 1971 decision 
includes private medical records reflecting diagnoses of 
hepatitis C and hepatitis A.  Such records are both new and 
material, as they show that the veteran currently has the 
claimed condition, hepatitis C, and as they suggest service 
incurrence of hepatitis C when considered in conjunction with 
service medical records reflecting that the veteran was 
treated for infectious hepatitis during service.  These 
private medical records, as well as the additional service 
medical records submitted by the veteran, are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); Hodge, 
supra.  In this regard, the Board again notes that evidence 
is presumed credible for the purpose of assessing whether new 
and material has been submitted to reopen a claim.

The Board therefore finds that the previously denied claim 
for service connection for hepatitis C has been reopened by 
new and material evidence, and thus the claim must be 
reviewed on a de novo basis.  Manio, supra.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hepatitis C.


REMAND

The veteran contends that he has hepatitis C which is 
attributable to his military service.  In light of the 
current Board decision reopening the claim for service 
connection for hepatitis C, the issue of service connection 
for hepatitis C must now be considered on a de novo basis.  
The Board further notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist.

The RO should have the veteran examined by a physician 
specializing in liver diseases in order to determine the 
etiology and date of onset of the veteran's hepatitis C.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The examiner 
should be asked to review the claims file and this remand, 
and to opine as to whether the infectious hepatitis diagnosed 
in service was acute or chronic in nature, and whether it is 
linked to the current hepatitis C.  The veteran is advised 
that he may submit the following:  medical evidence regarding 
his claimed in-service incurrence of hepatitis C, sufficient 
identification of existing medical records to enable the RO 
to obtain such records, or any lay or medical statements 
regarding the incurrence of such disability.  Id. § 3 (a) (to 
be codified as amended at 38 U.S.C. § 5103).

The veteran is hereby advised of the importance of appearing 
for a VA examination, and the consequences of his failure to 
do so.

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.   For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.   When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).

With respect to the veteran's application to reopen a 
previously denied claim for service connection for cirrhosis 
of the liver, the Board notes that the veteran has submitted 
a timely notice of disagreement on this issue and finds that 
the RO should issue a statement of the case on the issue of 
entitlement to service connection for cirrhosis of the liver 
(with consideration of all additional evidence), and provide 
the veteran with an opportunity to thereafter perfect an 
appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2000); Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for hepatitis C since 
separation from service. The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file. 

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements. 
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.

3.  After the above records have been 
obtained and associated with the claims 
folder, the RO should afford the veteran 
a VA examination by a physician 
specializing in liver disease.  In 
particular, the examiner should determine 
whether it is at least as likely as not 
(50/50) that the current hepatitis C is 
etiologically related to the infectious 
hepatitis diagnosed during service.  The 
physician should formulate his/her 
answers using the italicized standard of 
proof. The reasons and bases for each 
opinion should be discussed.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the medical opinion, and 
the doctor's report should indicate that 
such has been done.  The reasons and 
bases for each opinion should be 
discussed, with citation to medical 
authority if warranted.  If the examiner 
disagrees with any medical opinion of 
record, the reasons therefor would be 
helpful to the undersigned.

4.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for 
hepatitis C.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the time and place of 
the examination and the address to which 
notification was sent should be included 
in the claims folder.  (In this regard, 
the Board notes that the street number of 
the veteran's address was incorrect on a 
recent VA letter.)  If the claim is 
denied, the veteran and his 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

5.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
cirrhosis of the liver.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.  This issue should be certified 
for appellate review only if the veteran 
perfects an appeal of such issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



